DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a method of harvesting using electrical energy, the method steps includes operating a syringe by displacing a plunger to draw fluid into the reservoir of the syringe and expel fluid out of the syringe. The method further includes converting, by an electrical generator, motion associated with displacing the plunger into electrical energy. The electrical energy is used to temporarily store data points associated with the syringe in a memory. The closest prior art is Pless et al. (US 2009/0216292 A1). Pless teaches a method of harvesting energy including a syringe with a plunger that moves within a syringe where the syringe can convert movement to electrical energy. However, Pless does not teach that operation of they syringe includes displacing the plunger to draw fluid in the reservoir which in turn generates electrical energy that can be used to temporarily store data points associated with the operation of the syringe and additional measure a fill level of the reservoir. Therefore, by reciting this limitation, in combination with the other structural elements of the claims, overcomes the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783